             Entered on Docket May 15, 2020
                                                      Below is the Order of the Court.

 1
                                                       _______________________________
 2                                                     Marc Barreca
                                                       U.S. Bankruptcy Judge
 3
                                                       (Dated as of Entered on Docket date above)

 4

 5

 6

 7       _______________________________________________________________
 8

 9

10                          IN THE UNITED STATES BANKRUPTY COURT
                               WESTERN DISTRICT OF WASHINGTON
11                                        AT SEATTLE
12   In re                                                  Bk. Case No. 19-14182-MLB

13   PRINCE LUV,
                                        Debtor.
14
     _________________________________________
15   PRINCE LUV,                                  Adv. No. 20-01017-MLB
                                       Plaintiff,
16   v.                                           ORDER PARTIALLY GRANTING
                                                  DEFENDANT’S MOTION FOR FEES
17   WEST COAST SERVICING, INC.,
                                     Defendant.
18

19                                      JUDGMENT SUMMARY

20   Judgment Creditor                         West Coast Servicing, Inc.
     Judgment Debtors                          Prince Luv and Ken Schneider
21   Total Judgment                            $1,375.00              Interest shall begin to accrue 45 days after entry of this
22   Post-Judgment Interest                    12.00 % per annum      Order at the federal judgment interest rate provided for
     Attorneys for Judgment Creditor           Joseph Ward McIntosh in 28 U.S.C. § 1961(a).
23                                             McCarthy & Holthus, LLP
                                               108 1st Ave S, Ste 300
24                                             Seattle, WA 98104
25
              THIS MATTER having come before the Court on the motion by defendant West Coast
26
     Servicing, Inc. for an award of fees following case remand, it is hereby
27
              ORDERED that the motion is GRANTED, in part, it is further
28

     Order                                                                                            McCarthy & Holthus LLP
     Page -1-                                                                                           108 1st Ave S, Ste 300
     MH # WA-19-860523-CV                                                                                  Seattle, WA 98104
       Case 20-01017-MLB         Doc 15     Filed 05/15/20      Ent. 05/15/20 14:46:37              Pg. 1 of 2
            ORDERED that West Coast Servicing Inc. is awarded, against Prince Luv and his attorney
 1

 2   Ken Schneider, reasonable fees in the amount of $1,375.00.

 3                                         /// End of Order ///
 4
     PRESENTED BY:
 5

 6   /s/ Joseph Ward McIntosh
     Joseph Ward McIntosh, WSBA #39470
 7   Attorney for West Coast Servicing, Inc.
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     Order                                                                               McCarthy & Holthus LLP
     Page -2-                                                                              108 1st Ave S, Ste 300
     MH # WA-19-860523-CV                                                                     Seattle, WA 98104
       Case 20-01017-MLB        Doc 15    Filed 05/15/20      Ent. 05/15/20 14:46:37   Pg. 2 of 2
